Citation Nr: 1740550	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-14 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 18, 2010, for service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from April 1954 to April 1957.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2013 rating decision in which the Department of Veteran Affairs (VA) Montgomery, Alabama, Regional Office (RO) granted entitlement to service connection for a left shoulder disability at 10 percent disabling, effective August 18, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 1957 rating decision denied a claim for service connection for a left shoulder disability.  The Veteran did not complete a substantive appeal for that decision, nor did he raise a claim of clear and unmistakable error in this rating decision, and therefore, this rating decision is final.

2.  An April 2009 rating decision denied a request to reopen a claim for service connection for a left shoulder disability.  The Veteran did not complete a substantive appeal for that decision, nor did he raise a claim of clear and unmistakable error in this rating decision, and therefore, this rating decision is final.

3.  The Veteran filed a claim to reopen a claim for service connection for a left shoulder disability on August 18, 2010.  In March 2013, the RO granted service connection with the effective date of August 18, 2010, the date of filing.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 18, 2010, have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.155, 3.156, 3.160, 3.400, 20.200, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

EARLIER EFFECTIVE DATE

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2)(i). 

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.

For an award based on receipt of new and material evidence, other than service treatment records (STRs), received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400 (q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (i); 38 C.F.R. §§ 3.400 (q)(2), 3.400(r). 

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156 (c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a nonexhaustive list of records that could constitute official service department records.  Id.  However, the applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records.  38 C.F.R. § 3.156 (c)(2)."  An award made based all or in part on the records identified by paragraph (c)(1)... is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3) (2016).

The Veteran contends that the effective date for service connection degenerative joint disease, left shoulder, claimed as left shoulder pain, should be earlier than August 18, 2010.  Specifically, the Veteran asserts that, because he filed a claim for service connection for his left shoulder in May 1957, and again in September 2008, the effective date for his left shoulder disability should be earlier.

Turning to the record of evidence, in April 1957, the Montgomery RO received a February 1957 service treatment record, in which the Veteran's separation examination noted that he had pain in his left shoulder for the last 18 months.  The examiner also reported that three x-rays were negative two months prior to the separation examination.  The examiner also reported a negative x-ray during the separation examination.  

On May 13, 1957 the Veteran filed a claim for service connection for pain in his left shoulder.  The Veteran stated that, during service, he slid down the side of a hill while hauling timber.  The Veteran also stated that he attempted to hold the timber on his shoulder, but the timber struck him on his left shoulder during the fall.  The Veteran stated that he did not think his injury was severe enough to go to sick call that day, but that he was very sore and it had bothered him since that time.

In a June 26, 1957 notification letter, the Veteran was informed that the available records did not show that he received treatment for his left shoulder condition during service nor was it recorded in the report of his examination at the time of his discharge.  The Veteran was further informed that action on his claim was being postponed for 60 days to permit him to submit evidence tending to show that the condition was incurred in or aggravated by your military service and that it still existed.

In July 1957, the Veteran was afforded a VA examination.  The Veteran reported that his left shoulder was his trouble.  He further stated that he thought his shoulder trouble was caused from an accident while in Korea.  The examiner stated that the Veteran had erect posture, normal gait, and level shoulders.  The examiner noted that the Veteran had no tilt and no flaring scapulae.  The examiner further noted that the Veteran's upper extremities were symmetrical and all motions were normal.  The examiner stated that the Veteran's shoulders had no crepitus.  The examiner reported that, by manipulation of left shoulder upward and forward drop with tension of the Trapezius muscles, a constant sensation was noted throughout muscles of this region suggestive of bones rubbing against bones.  The examiner went on to state, however, that no boney masses were palpated.  The examiner noted that there was minimal tenderness in this area.  The examiner went on to state that the trapezius muscles were somewhat more developed than on the right.  The examiner noted that the Veteran was able as frequently as requested to produce the same phenomenon.  The examiner determined that the left shoulder had no pathological changes noted and there was no evidence of osseous or articular abnormality.

In a July 29, 1957 rating decision, the RO denied entitlement to service connection for a left shoulder injury.  The decision stated that injury was not shown by the evidence of record.  

In a July 30, 1957 letter, the Veteran was informed that his claim for his left shoulder was denied because the available evidence did not show the existence during service of injury to and pain in the left shoulder.  The letter further informed the Veteran that if he believed the decision was not in accordance with the law and the facts of the case, he could appeal at any time within 1 year from the date of the letter.

In January 1960, the Montgomery RO received a December 1956 service treatment record which stated that the Veteran received an AP view examination of the lateral left shoulder.  The examiner noted possible bursitis of left shoulder.  The examiner reported a negative AAB for the radiographic report.

On September 9, 2008, the Veteran requested that his claim for service connection for his left shoulder be reopened.  The Veteran stated that current necessary medical evidence could be obtained from the local VA medical center.  The Veteran further requested that his exit examination from the military in 1957 be reviewed, stating that it showed his complaint of the shoulder condition.  The Veteran attached a copy of his separation examination.

In April 2009, the RO denied the Veteran's request to reopen his claim for service connection for left shoulder injury.  In the decision, the RO stated that it had previously denied service connection for this condition because there was no evidence of a left shoulder injury in service.  The decision also stated that the VA examination of July 1957 did not show a left shoulder condition.  The decision further stated that the evidence obtained in connection with this claim did not constitute new and material evidence because, although new, it did not bear directly and substantially upon the issue of service connection for a left shoulder disability as it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.

On August 18, 2010, the Veteran submitted a request to reopen his claim for service connection for his left shoulder.  The Veteran also submitted a July 2010 VA medical record with a diagnosis of "[c]ervical degenerative disc disease with possible mild stenosis in a patient with scapulothoracic crepitation."

In a February 2011 rating decision, the RO denied the Veteran's request to reopen his claim for his left shoulder, stating that the Veteran's evidence was not new and material.  The Veteran requested a Decision Review Officer (DRO) review.  During the pendency of this review, the Veteran was afforded a VA examination.  The examiner reported arthritic changes in the acromioclavicular joint.  Moreover, the examiner gave a positive nexus opinion regarding the Veteran's current left shoulder disability and his in-service incurrence.

In a March 2013 DRO decision, the RO granted the left shoulder service connection claim, effective August 18, 2010, the date of the Veteran's most recent request to reopen the claim.

After review of the record, the Board finds the effective date of August 18, 2010 to be appropriate.  Regarding the July 1957 Rating Decision, the Veteran did not complete a substantive appeal for this decision, nor did he raise a claim of clear and unmistakable error in this rating decision.  Likewise, the Veteran did not complete a substantive appeal for the April 2009 decision, nor did he raise a claim of clear and unmistakable error in this rating decision.  Therefore, both the July 1957 and April 2009 decisions are final.

During the pendency of the Veteran's claim based on his August 2010 request to reopen, an MRI showed arthritic changes in the acromioclavicular joint.  The January 2013 VA examination cited these findings in determining that etiology and nature of the Veteran's disability.  In the March 2013 rating decision, the RO granted the Veteran's claim based on the findings of this examination.  The RO assigned the earliest effective date possible based on the filing to reopen the case after a final disallowance, subsequent to the laws governing the assignment of effective dates as stated in 38 C.F.R. § 3.400.  Therefore, the effective date of August 18, 2010 is appropriate.

The Board has considered the application of 38 C.F.R. § 3.156(c) in regard to the Veteran's service treatment records.  While the Board acknowledges that the Veteran's December 1956 service treatment record and his 1957 separation examination existed, but were not associated with, the Veteran's claims file at the time of the July 1957 denial of service connection, the Board notes that the July 1957 VA examination did not result in a diagnosis of a left shoulder disability.  Because of this, the Veteran would not have met the criteria for service connection at that time, even considering the notations of his service treatment records.  As entitlement had not arisen at that time, the application of this section would not result in an earlier effective date for service connection for the Veteran's left shoulder disability.

For these reasons, an effective date earlier than August 18, 2010 for the Veteran's left shoulder disability is not warranted.


ORDER

Entitlement to an effective date earlier than August 18, 2010, for service connection for a left shoulder disability is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


